                                                       1   Joel E. Tasca, Esq.
                                                           Nevada Bar No. 14124
                                                       2   Stacy H. Rubin, Esq.
                                                           Nevada Bar No. 9298
                                                       3   BALLARD SPAHR LLP
                                                           1980 Festival Plaza Drive, Suite 900
                                                       4   Las Vegas, Nevada 89135
                                                           Telephone: (702) 471-7000
                                                       5   Facsimile: (702) 471-7070
                                                           tasca@ballardspahr.com
                                                       6   rubins@ballardspahr.com

                                                       7   Attorneys for Defendant

                                                       8
                                                                                 UNITED STATES DISTRICT COURT
                                                       9
                                                                                         DISTRICT OF NEVADA
                                                      10
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                         JESSICA DEMESA, as an individual             Case No.: 2:18-cv-02007-JAD-CWH
                                                      11 and on behalf of all others similarly
                                                         situated.                                    STIPULATION AND ORDER TO
        Las Vegas, Nevada 89135-2958




                                                      12                                              EXTEND TIME FOR DEFENDANT TO
                                                                     Plaintiff,                       FILE REPLY BRIEF IN SUPPORT OF
               Ballard Spahr LLP




                                                      13                                              ITS AMENDED MOTION TO DISMISS
                                                                v.                                    FIRST AMENDED COMPLAINT, OR
                                                      14                                              IN THE ALTERNATIVE, FOR A STAY
                                                         TREASURE ISLAND, LLC,                        (ECF NO. 54)
                                                      15             Defendant.
                                                                                                      [First Request]
                                                      16

                                                      17          Plaintiff Jessica DeMesa (“Plaintiff”) and Defendant Treasure Island, LLC

                                                      18 (“Defendant”) stipulate and agree that Defendant has up to and including October
                                                      19 15, 2019, to file its Reply Brief in Support of its Amended Motion to Dismiss First

                                                      20 Amended Complaint, or in the Alternative, For a Stay (ECF No. 54).

                                                      21

                                                      22

                                                      23                             [Continued on the following page.]
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #38238408 v1
                                                      1           This extension of time is made in good faith due to the schedules and other

                                                      2    commitments of Defendant’s counsel, and is not for purposes of delay.

                                                      3           DATED this 27th day of September, 2019.

                                                      4
                                                           THE O’MARA LAW FIRM, P.C.                    BALLARD SPAHR LLP
                                                      5

                                                      6    By: /s/ David C. O’Mara                      By: /s/ Joel E. Tasca
                                                           David C. O’Mara, Esq.                           Joel E. Tasca, Esq.
                                                      7    Nevada Bar No. 8599                             Nevada Bar No. 14124
                                                           311 East Liberty Street                         Stacy H. Rubin, Esq.
                                                      8    Reno, Nevada 89501                              Nevada Bar No. 9298
                                                                                                           1980 Festival Plaza Drive
                                                      9  Lionel Z. Glancy (admitted pro hac vice)          Suite 900
                                                         Marc L. Godino (admitted pro hac vice)            Las Vegas, Nevada 89135
                                                      10 Danielle L. Manning (admitted pro hac
                                                         vice)                                          Attorneys for Defendant
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                      11 1925  Century Park  East, Suite 2100
                                                         Los Angeles, California 90067
        Las Vegas, Nevada 89135-2958




                                                      12
                                                         GREENSTONE LAW APC
               Ballard Spahr LLP




                                                      13 Mark S. Greenstone (admitted pro hac
                                                         vice)
                                                      14 1925 Century Park East, Suite 2100
                                                         Los Angeles, California 90067
                                                      15
                                                         Attorneys for Plaintiff
                                                      16
                                                          ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANT TO
                                                      17   FILE REPLY BRIEF IN SUPPORT OF ITS AMENDED MOTION TO DISMISS
                                                            FIRST AMENDED COMPLAINT, OR IN THE ALTERNATIVE, FOR A STAY
                                                      18
                                                                                                IT IS SO ORDERED:
                                                      19

                                                      20                                         UNITED   STATESDISTRICT JUDGE
                                                                                                 UNITED STATES
                                                                                                 DISTRICT/MAGISTRATE
                                                                                                 Dated: September 30, 2019.JUDGE
                                                      21
                                                                                                 DATED:
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #38238408 v1                      2
